 



Exhibit 10.2

AMENDED AND RESTATED

BYLAWS OF

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

(As Amended and Restated Through May 7, 2004)

ARTICLE I

OFFICES

          In addition to the required principal office, Starwood Hotels &
Resorts Worldwide, Inc. (the “Corporation”) may have such offices at such
places, both within and without the State of Maryland, as the Board of Directors
from time to time determines or as the business of the Corporation from time to
time requires.

ARTICLE II

MEETINGS OF THE STOCKHOLDERS

          Section 1. Annual Meetings. Annual meetings of the stockholders shall
be held on such date and at such time and at such place as is designated from
time to time by the Board of Directors and stated in the notice of the meeting.
At each annual meeting the stockholders shall elect directors and shall transact
such other business as may properly be brought before the meeting.

          Section 2. Special Meetings. (a) General. The Chief Executive Officer,
the President, the Board of Directors, the Chairman of the Board or any two or
more directors may call special meetings of the stockholders. Subject to
subsection (b) of this Section 2, special meetings of stockholders shall also be
called by the Secretary upon the written request of the stockholders entitled to
cast not less than a majority of all the votes entitled to be cast at such
meeting. Such request shall state with reasonable specificity the purpose of
such meeting and the matters proposed to be acted on at such meeting.

          (b) Stockholder Requested Special Meetings. (1) Any stockholder of
record seeking to have stockholders request a special meeting shall, by sending
written notice to the Secretary (the “Record Date Request Notice”) by certified
or registered mail, return receipt requested, request the Board of Directors to
fix a record date to determine the stockholders entitled to request a special
meeting (the “Request Record Date”). The Record Date Request Notice shall set
forth the purpose of the meeting and the matters proposed to be acted on at it,

 



--------------------------------------------------------------------------------



 



shall be signed by one or more stockholders of record as of the date of
signature (or their agents duly authorized in writing), shall bear the date of
signature of each such stockholder (or such agent) and shall set forth all
information relating to each such stockholder that must be disclosed in
solicitations of proxies for election of directors in an election contest, or is
otherwise required, in each case pursuant to Regulation 14A under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). Upon receiving the Record
Date Request Notice, the Board of Directors may fix a Request Record Date. The
Request Record Date shall not precede and shall not be more than ten Business
Days (as defined below) after the close of business on the date upon which the
resolution fixing the Request Record Date is adopted by the Board of Directors.
If the Board of Directors, within ten Business Days after the date on which a
valid Record Date Request Notice is received, fails to adopt a resolution fixing
the Request Record Date and make a public announcement of such Request Record
Date, the Request Record Date shall be the close of business on the tenth
Business Day after the first date on which the Record Date Request Notice is
received by the Secretary.

               (2) In order for any stockholder to request a special meeting,
one or more written requests for a special meeting signed by stockholders of
record (or their agents duly authorized in writing) as of the Request Record
Date entitled to cast not less than a majority (the “Special Meeting
Percentage”) of all the votes entitled to be cast at such meeting (the “Special
Meeting Request”), shall be delivered to the Secretary. The Special Meeting
Request shall set forth with reasonable specificity the purpose of the meeting
and the matters proposed to be acted on at it (which shall be limited to the
matters set forth in the Record Date Request Notice received by the Secretary of
the Corporation), shall bear the date of signature of each stockholder (or such
agent) signing such request, shall set forth the name and address, as they
appear in the Corporation’s books, of each stockholder signing such request (or
on whose behalf the Special Meeting Request is signed) and the class and number
of shares of stock of the Corporation that are owned of record and beneficially
by each such stockholder, shall be sent to the Secretary by certified or
registered mail, return receipt requested, and shall be received by the
Secretary within 60 days after the Request Record Date. Any requesting
stockholder may revoke his, her or its request for a special meeting at any time
by written revocation delivered to the Secretary.

               (3) The Secretary shall inform the requesting stockholders of the
reasonably estimated cost of preparing and mailing the notice of meeting
(including the Corporation’s proxy materials). The Secretary shall not be
required to call a special meeting upon stockholder request unless, in addition
to the documents required by paragraph (2) of this Section 2(b), the Secretary
receives from the requesting stockholders payment of such reasonably estimated
cost of preparing and mailing the meeting notice.

               (4) Except as provided in the next sentence, any special meeting
shall be held at such place, date and time as may be designated by the Chief
Executive Officer, President, Board of Directors, Chairman of the Board or two
or more directors, whoever has called the meeting. In the case of any special
meeting called by the Secretary upon the request of stockholders (a “Stockholder
Requested Meeting”), such meeting shall be held at such place, date and time as
may be designated by the Board of Directors; provided, however, that the date of
any Stockholder Requested Meeting shall be not more than 75 days after the
Meeting Record Date (as defined below); and provided further that if the Board
of Directors fails to designate, within ten Business Days after the date that a
valid Special Meeting Request is delivered to the

2



--------------------------------------------------------------------------------



 



Secretary (the “Delivery Date”), a date and time for a Stockholder Requested
Meeting, then such meeting shall be held at 2:00 p.m. local time on the 100th
day after the Delivery Date or, if such 100th day is not a Business Day, on the
first preceding Business Day; and provided further that in the event that the
Board of Directors fails to designate a place for a Stockholder Requested
Meeting within ten Business Days after the Delivery Date, then such meeting
shall be held at the principal executive offices of the Corporation. In fixing a
date for any special meeting, the Chief Executive Officer, President, Board of
Directors, Chairman of the Board, or the two or more directors who called the
meeting, may consider such factors as he, she or it deems relevant within the
good faith exercise of business judgment, including, without limitation, the
nature of the matters to be considered, the facts and circumstances surrounding
any request for meeting and any plan of the Board of Directors to call an annual
meeting or a special meeting. In the case of any Stockholder Requested Meeting,
(i) the record date for such meeting (the “Meeting Record Date”) shall be not
later than the 25th day after the Delivery Date and (ii) if the Board of
Directors fails to fix the Meeting Record Date within 25 days after the Delivery
Date, then the close of business on such 25th day after the Delivery Date shall
be the Meeting Record Date.

               (5) If at any time as a result of written revocations of requests
for the special meeting, stockholders of record (or their agents duly authorized
in writing) as of the Request Record Date entitled to cast less than the Special
Meeting Request Percentage shall have delivered and not revoked requests for a
special meeting, the Secretary may refrain from mailing the notice of the
meeting or, if the notice of the meeting has been mailed, the Secretary may
revoke the notice of the meeting at any time before ten days before the meeting
provided that the Secretary has first sent to all other requesting stockholders
written notice of such revocation and of intention to revoke the notice of the
meeting. Any request for a special meeting received after a revocation of a
notice of a meeting shall be considered a request for a new special meeting.

               (6) The Corporation may engage regionally or nationally
recognized independent inspectors of elections to act as the agent of the
Corporation for the purpose of promptly performing a ministerial review of the
validity of any purported Special Meeting Request received by the Secretary. For
the purpose of permitting the inspectors to perform such review, no such
purported request shall be deemed to have been delivered to the Secretary until
the earlier of (i) five Business Days after receipt by the Secretary of such
purported request and (ii) such date as the independent inspectors certify to
the Corporation that the valid requests received by the Secretary represent at
least a majority of the issued and outstanding shares of stock that would be
entitled to vote at such meeting. Nothing contained in this paragraph (6) shall
in any way be construed to suggest or imply that the Board of Directors or any
stockholder shall not be entitled to contest the validity of any request,
whether during or after such five Business Day period, or to take any other
action (including, without limitation, the commencement, prosecution or defense
of any litigation with respect thereto, and the seeking of injunctive relief in
such litigation).

               (7) For purposes of these Bylaws, “Business Day” shall mean any
day other than a Saturday, a Sunday or a day on which banking institutions in
the State of Maryland are authorized or obligated by law or executive order to
close.

          Notwithstanding the foregoing, if as of the date a stockholder request
for a special meeting is received or within twenty (20) days thereafter, the
Board of Directors has called or

3



--------------------------------------------------------------------------------



 



calls a meeting of stockholders (whether annual or special) for a purpose or
purposes other than the purpose(s) stated in the stockholder request, the Board
of Directors need not call, and the Secretary need not give notice of, a
separate and additional meeting of stockholders if (i) the Board of Directors
determines in good faith that calling such a separate and additional meeting
would require the Corporation to incur undue cost and expense, and (ii) the
Secretary notifies both the requesting stockholder(s) and all other stockholders
entitled to vote, within twenty (20) days after the Corporation receives the
stockholder request, that the matter(s) proposed by the requesting
stockholder(s) to be considered at a special meeting may be proposed and
considered at the meeting otherwise called by the Board of Directors. In
addition, if not later than the thirtieth (30th) day prior to the date on which
any special meeting called by the Board of Directors pursuant to a stockholder
request is to be held, the Board of Directors determines in good faith to
present for consideration by the stockholders of the Corporation one or more
matters other than those proposed by the requesting stockholder(s) to be so
considered, the Board of Directors may postpone the previously called special
meeting for a period of up to sixty (60) days following the date on which notice
of such postponement is given. Notice of such postponement and of the additional
matter(s) to be considered at such meeting shall be given by the Secretary not
later than the thirtieth (30th) day prior to the originally scheduled meeting
date.

          Section 3. Presiding Officers. Meetings of the stockholders shall be
presided over by the Chairman of the Board, the Chief Executive Officer or by
the President (as determined by the Board of Directors) or, if the Chairman of
the Board and the President are not present, by a Vice President, or, if a Vice
President is not present, such person who is chosen by the Board of Directors,
or, if none, by a person to be chosen at the meeting by stockholders present in
person or by proxy who own a majority of the shares of capital stock of the
Corporation entitled to vote and be represented at such meeting. The secretary
of meetings shall be the Secretary of the Corporation, or an Assistant Secretary
or such other person as may be chosen by the Board of Directors, or, if none,
such person who is chosen by the chairman of the meeting.

          The presiding officer at a meeting of the stockholders shall have all
power and authority vested in a presiding officer by law or practice, including,
without limitation, the authority to determine whether the nomination of any
person is made in compliance with applicable provisions of these Bylaws (and to
refuse to acknowledge the nomination of any person not made in such compliance);
to determine whether any item of business proposed to be brought before the
meeting has been properly brought (and to declare that any business not so
brought shall be disregarded and not transacted); to establish rules pertaining
to reasonable time limits and the amount of time that may be taken up in remarks
by any stockholder or group of stockholders and otherwise pertaining to the
conduct of the meeting; and to otherwise decide all matters relating to the
conduct of the meeting. The presiding officer may appoint a parliamentarian and
one or more sergeants-at-arms. The parliamentarian may advise the presiding
officer upon matters relating to the conduct of the stockholders’ meeting. The
sergeant- or sergeants-at-arms shall have authority to take any and all actions
that such persons deem necessary or appropriate to assure that the meeting is
conducted with decorum and in an orderly manner, including, without limitation,
authority to expel or cause the expulsion of any person who the presiding
officer determines is failing to comply with the rules concerning the conduct
of, or is otherwise disrupting, the meeting.

4



--------------------------------------------------------------------------------



 



          Section 4. Notice. Not less than ten nor more than 90 days before each
meeting of stockholders, the secretary shall give to each stockholder entitled
to vote at such meeting and to each stockholder not entitled to vote who is
entitled to notice of the meeting written or printed notice stating the time and
place of the meeting and, in the case of a special meeting or as otherwise may
be required by any statute, the purpose for which the meeting is called, either
by mail, by presenting it to such stockholder personally, by leaving it at the
stockholder’s residence or usual place of business or by any other means
permitted by Maryland law. If mailed, such notice shall be deemed to be given
when deposited in the United States mail addressed to the stockholder at the
stockholder’s address as it appears on the records of the Corporation, with
postage thereon prepaid.

          Subject to Section 10(a) of this Article II, any business of the
Corporation may be transacted at an annual meeting of stockholders without being
specifically designated in the notice, except such business as is required by
any statute to be stated in such notice. No business shall be transacted at a
special meeting of stockholders except as specifically designated in the notice.

          Section 5. Quorum. At any meeting of stockholders, the presence in
person or by proxy of stockholders entitled to cast a majority of all the votes
entitled to be cast at such meeting on any matter shall constitute a quorum; but
this section shall not affect any requirement under any statute or the charter
of the Corporation for the vote necessary for the adoption of any measure. If,
however, such quorum shall not be present at any meeting of the stockholders,
the chairman of the meeting shall have the power to adjourn the meeting in
accordance with Section 7 of this Article II.

          The stockholders present either in person or by proxy, at a meeting
which has been duly called and convened, may continue to transact business until
adjournment, notwithstanding the withdrawal of enough stockholders to leave less
than a quorum.

          Section 6. Voting. A plurality of all the votes cast at a meeting of
stockholders duly called and at which a quorum is present shall be sufficient to
elect a director. Each share may be voted for as many individuals as there are
directors to be elected and for whose election the share is entitled to be
voted. A majority of the votes cast at a meeting of stockholders duly called and
at which a quorum is present shall be sufficient to approve any other matter
which may properly come before the meeting, unless more than a majority of the
votes cast is required by statute or by the charter of the Corporation. Unless
otherwise provided by statute or by the charter, each outstanding share,
regardless of class, shall be entitled to one vote on each matter submitted to a
vote at a meeting of stockholders. Voting on any question or in any election may
be viva voce unless the chairman of the meeting shall order that voting be by
ballot.

          Section 7. Adjournments. Whether or not a quorum is present at any
meeting of the stockholders, the presiding officer at the meeting shall have the
power to adjourn the meeting from time to time to a date not more than 120 days
after the original record date without notice other than announcement at the
meeting, if the time and place thereof are announced at the meeting at which the
adjournment is taken. Any business which might have been transacted at a meeting
as originally called may be transacted at any meeting held after adjournment as
provided in this Section 7, if a quorum is present in person or by proxy at such
reconvened meeting.

5



--------------------------------------------------------------------------------



 



          Section 8. Proxies. Whenever the vote or consent of stockholders is
required or permitted, such vote or consent may be given by a stockholder in
person or by proxy. The appointment of a proxy or proxies shall be made by any
means permitted by law. No proxy shall be valid after the expiration of eleven
(11) months from the date of its execution or authorization unless the
stockholder executing or authorizing it specifies therein the length of time for
which it is to continue in force. At a meeting of stockholders all questions
concerning the qualification of voters, the validity of proxies, and the
acceptance or rejection of votes, shall be decided by the secretary of the
meeting unless inspectors of election are appointed pursuant to Section 9 of
this Article II, in which event such inspectors shall pass upon all questions
and shall have all other duties specified in said section.

          Section 9. Inspectors of Election. In advance of any meeting of the
stockholders, the Board of Directors may appoint any one or more persons (other
than nominees for office) to act as inspectors of election at the meeting or any
adjournment thereof. If no inspector of election is so appointed, the presiding
officer of the meeting may, and on the request of any stockholder or any
stockholder’s proxy shall, appoint one or more such inspectors of election. The
number of inspectors shall be either one (1) or three (3), as determined by the
presiding officer; provided, however, that if such inspector(s) is or are to be
appointed at the meeting on the request of one or more stockholders or proxies,
the holders of a majority of the total number of shares represented at the
meeting (in person or by duly executed proxy) shall determine whether one (1) or
three (3) inspectors are to be appointed. If any person appointed as inspector
of election fails to appear at the meeting or fails or refuses to act as
inspector, the presiding officer of the meeting may, and upon the request of any
stockholder or any stockholder’s proxy shall, appoint a person to fill that
vacancy. The inspectors of election shall:

          (a) Determine the number of shares of capital stock outstanding and
the voting power of each, the shares represented at the meeting, the existence
of a quorum, and the authenticity, validity and effect of proxies;

          (b) Receive votes, ballots or consents;

          (c) Count and tabulate all votes or consents;

          (d) Determine and report to the Corporation the results of the voting;
and

          (e) Do any other acts that may be proper to conduct the election or
vote with fairness to all stockholders.

          On request of the presiding officer of the meeting or of any
stockholder or any stockholder’s proxy, the inspector(s) of election shall make
a report in writing of any question or other matter determined by him or them
and execute a certificate of any facts found by him or them.

          If there are three (3) inspectors of election, the decision, act,
report or certificate of a majority shall be effective in all respects as the
decision, act, report or certificate of the inspectors.

6



--------------------------------------------------------------------------------



 



          Section 10. Nominations and Proposals by Stockholders.

          (a) Annual Meetings of Stockholders. (1) Nominations of persons for
election to the Board of Directors and the proposal of business to be considered
by the stockholders may be made at an annual meeting of stockholders
(i) pursuant to the Corporation’s notice of meeting, (ii) by or at the direction
of the directors or (iii) by any stockholder of the Corporation who was a
stockholder of record both at the time of giving of notice provided for in this
Section 10(a) and at the time of the annual meeting, who is entitled to vote at
the meeting and who complied with the notice procedures set forth in this
Section 10(a).

               (2) For nominations or other business to be properly brought
before an annual meeting by a stockholder pursuant to clause (iii) of paragraph
(a)(1) of this Section 10, the stockholder must have given timely notice thereof
in writing to the Secretary of the Corporation and such other business must
otherwise be a proper matter for action by stockholders. To be timely, a
stockholder’s notice shall be delivered to the Secretary at the principal
executive offices of the Corporation (i) in the case of an annual meeting held
on or prior to June 30, 1999, not earlier than the close of business on the 75th
day prior to such annual meeting and not later than the close of business on the
later of the 50th day prior to such annual meeting or the tenth day following
the day on which public announcement of the date of such meeting is first made
by the Corporation or (ii) in the case of an annual meeting held on or after
July 1, 1999, not later than the close of business on the 75th day nor earlier
than the close of business on the 100th day prior to the first anniversary of
the preceding year’s annual meeting; provided, however, that in the event that
the date of the annual meeting is advanced by more than 30 days or delayed by
more than 60 days from such anniversary date, notice by the stockholder to be
timely must be so delivered not earlier than the close of business on the 100th
day prior to such annual meeting and not later than the close of business on the
later of the 75th day prior to such annual meeting or the tenth day following
the day on which public announcement of the date of such meeting is first made
by the Corporation. In no event shall the public announcement of a postponement
or adjournment of an annual meeting to a later date or time commence a new time
period for the giving of a stockholder’s notice as described above. Such
stockholder’s notice shall set forth (i) as to each person whom the stockholder
proposes to nominate for election or reelection as a director all information
relating to such person that is required to be disclosed in solicitations of
proxies for election of directors in an election contest, or is otherwise
required, in each case pursuant to Regulation 14A under the Exchange Act
(including such person’s written consent to being named in the proxy statement
as a nominee and to serving as a director if elected); (ii) as to any other
business that the stockholder proposes to bring before the meeting, a brief
description of the business desired to be brought before the meeting, the
reasons for conducting such business at the meeting and any material interest in
such business of such stockholder and of the beneficial owner, if any, on whose
behalf the proposal is made; and (iii) as to the stockholder giving the notice
and the beneficial owner, if any, on whose behalf the nomination or proposal is
made, (x) the name and address of such stockholder, as they appear on the
Corporation’s books, and of such beneficial owner and (y) the number of each
class of shares of the Corporation which are owned beneficially and of record by
such stockholder and such beneficial owner.

               (3) Notwithstanding anything in the second sentence of paragraph
(a)(2) of this Section 10 to the contrary, in the event that the number of
directors to be elected to

7



--------------------------------------------------------------------------------



 



the Board of Directors is increased and there is no public announcement by the
Corporation naming all the nominees for director or specifying the size of the
increased Board of Directors at least 70 days prior to the first anniversary of
the preceding year’s annual meeting, a stockholder’s notice required by this
Section 10(a) shall also be considered timely, but only with respect to nominees
for any new positions created by such increase, if it shall be delivered to the
Secretary at the principal executive offices of the Corporation not later than
the close of business on the tenth day following the day on which such public
announcement is first made by the Corporation.

          (b) Special Meetings of Stockholders. Only such business shall be
conducted at a special meeting of stockholders as shall have been brought before
the meeting pursuant to the Corporation’s notice of meeting. Nominations of
persons for election to the Board of Directors may be made at a special meeting
of stockholders at which directors are to be elected (i) pursuant to the
Corporation’s notice of meeting, (ii) by or at the direction of the Board of
Directors or (iii) provided that the Board of Directors has determined that
directors shall be elected at such special meeting, by any stockholder of the
Corporation who was a stockholder of record both at the time of giving of notice
provided for in this Section 10(b) and at the time of the special meeting, who
is entitled to vote at the meeting and who complied with the notice procedures
set forth in this Section 10(b). In the event the Corporation calls a special
meeting of stockholders for the purpose of electing one or more directors to the
Board of Directors, any such stockholder may nominate a person or persons (as
the case may be) for election to such position as specified in the Corporation’s
notice of meeting, if the stockholder’s notice containing the information
required by paragraph (a) (2) of this Section 10 shall be delivered to the
Secretary at the principal executive offices of the Corporation not later than
the tenth day following the day on which public announcement is first made of
the date of the special meeting and of the nominees proposed by the directors to
be elected at such meeting. In no event shall the public announcement of a
postponement or adjournment of a special meeting to a later date or time
commence a new time period for the giving of a stockholder’s notice as described
above.

          (c) General. (1) Only such persons who are nominated in accordance
with the procedures set forth in this Section 10 (or have been appointed by the
directors to fill a vacancy pursuant to Article III, Section 4 of these Bylaws)
shall be eligible to stand for election by the stockholders as directors and
only such business shall be conducted at a meeting of stockholders as shall have
been brought before the meeting in accordance with the procedures set forth in
this Section 10. The chairman of the meeting shall have the power and duty to
determine whether a nomination or any business proposed to be brought before the
meeting was made or proposed, as the case may be, in accordance with the
procedures set forth in this Section 10 and, if any proposed nomination or
business is not in compliance with this Section 10, to declare that such
nomination or proposal shall be disregarded.

               (2) For purposes of this Section 10, “public announcement” shall
mean disclosure in a press release reported by the Dow Jones News Service,
Associated Press or comparable news service or in a document publicly filed by
the Corporation with the Securities and Exchange Commission pursuant to Section
13, 14 or 15(d) of the Exchange Act.

               (3) Notwithstanding the foregoing provisions of this Section 10,
a stockholder shall also comply with all applicable requirements of state law
and of the Exchange

8



--------------------------------------------------------------------------------



 



Act and the rules and regulations thereunder with respect to the matters set
forth in this Section 10. Nothing in this Section 10 shall be deemed to affect
any right of a stockholder to request inclusion of a proposal in, nor the right
of the Corporation to omit a proposal from, the Corporation’s proxy statement
pursuant to Rule 14a-8 under the Exchange Act.

          Section 11. Voting of Stock by Certain Holders. Stock of the
Corporation registered in the name of a corporation, partnership, trust or other
entity, if entitled to be voted, may be voted by the president or a vice
president, a general partner or trustee thereof, as the case may be, or a proxy
appointed by any of the foregoing individuals, unless some other person who has
been appointed to vote such stock pursuant to a bylaw or a resolution of the
governing body of such corporation or other entity or agreement of the partners
of a partnership presents a certified copy of such bylaw, resolution or
agreement, in which case such person may vote such stock. Any director or other
fiduciary may vote stock registered in his or her name as such fiduciary, either
in person or by proxy.

          Shares of stock of the Corporation directly or indirectly owned by it
shall not be voted at any meeting and shall not be counted in determining the
total number of outstanding shares entitled to be voted at any given time,
unless they are held by it in a fiduciary capacity, in which case they may be
voted and shall be counted in determining the total number of outstanding shares
at any given time.

          Section 12. Informal Action by Stockholders. Any action required or
permitted to be taken at a meeting of stockholders may be taken without a
meeting if there is filed with the records of stockholders meetings a unanimous
written consent which sets forth the action and is signed by each stockholder
entitled to vote on the matter and a written waiver of any right to dissent
signed by each stockholder entitled to notice of the meeting but not entitled to
vote at it.

ARTICLE III

DIRECTORS

          Section 1. General Powers. The business and affairs of the Corporation
shall be managed under the direction of its Board of Directors.

          Section 2. Number; Tenure. The number of directors of the Corporation
shall be not less than three (3) nor more than twenty (20), and, within these
limits, may be fixed, increased or decreased from time to time by a majority of
the entire Board of Directors, but no such action may affect the tenure of
office of any director.

          Section 3. Chairman of the Board. The Chairman of the Board shall be
chosen by the vote of a majority of the entire Board of Directors. The Chairman
of the Board, if present, shall preside at all meetings of the Board of
Directors. The Chairman of the Board shall be, ex officio, a member of all
standing committees, but shall not in the capacity as Chairman of the Board be
deemed an officer of the Corporation.

9



--------------------------------------------------------------------------------



 



          Section 4. Vacancies. Except as may be provided by the Board of
Directors in setting the terms of any class or series of preferred stock, any
vacancy resulting from an increase in the authorized number of directors shall
be filled only by a majority vote of the entire Board of Directors and any
vacancies on the Board of Directors resulting from any other cause shall be
filled only by a majority vote of the directors then in office, even if less
than a quorum, and directors so chosen shall hold office for a term expiring at
the next annual meeting of stockholders and until such director’s successor
shall have been duly elected and qualified. No decrease in the numbers of
authorized directors constituting the entire Board of Directors shall shorten
the term of any incumbent director.

          Section 5. Resignation. Any director may resign at any time by giving
written notice to the Board of Directors, the Chairman of the Board, the Chief
Executive Officer, the President, or the Secretary of the Corporation. Unless
otherwise specified in such written notice, a resignation shall take effect upon
delivery thereof. A resignation need not be accepted in order for it to be
effective.

          Section 6. Place of Meetings. Each meeting of the Board of Directors
shall be held at such place as is fixed from time to time by resolution of the
Board of Directors (or, in the absence of such resolution, as specified in the
notice of such meeting).

          Section 7. Annual Meeting. Promptly following each annual meeting of
stockholders, a meeting of the Board of Directors shall be held for the purpose
of electing officers and transacting other business. Notice of such meetings
need not be given.

          Section 8. Regular Meetings. Regular meetings of the Board of
Directors need not be held.

          Section 9. Special Meetings. Special meetings of the Board of
Directors may be called at any time by the Chairman of the Board, and the
Chairman of the Board shall call a special meeting at any time upon the written
request of two (2) directors. Notice of any special meeting of the Board of
Directors shall be delivered personally or by telephone, electronic mail,
facsimile transmission, United States mail or courier to each director at his or
her business or residence address. Notice by personal delivery, telephone,
electronic mail or facsimile transmission shall be given at least 24 hours prior
to the meeting. Notice by United States mail shall be given at least three days
prior to the meeting. Notice by courier shall be given at least two days prior
to the meeting. Telephone notice shall be deemed to be given when the director
or his or her agent is personally given such notice in a telephone call to which
the director or his or her agent is a party. Electronic mail notice shall be
deemed to be given upon transmission of the message to the electronic mail
address given to the Corporation by the director. Facsimile transmission notice
shall be deemed to be given upon completion of the transmission of the message
to the number given to the Corporation by the director and receipt of a
completed answer-back indicating receipt. Notice by United States mail shall be
deemed to be given when deposited in the United States mail properly addressed,
with postage thereon prepaid. Notice by courier shall be deemed to be given when
deposited with or delivered to a courier properly addressed. Neither the
business to be transacted at, nor the purpose of, any annual, regular or special
meeting of the Board of Directors need be stated in the notice, unless
specifically

10



--------------------------------------------------------------------------------



 



required by statute or these Bylaws. Notice of a meeting may be given by the
Chairman of the Board, the directors requesting the meeting or the Secretary.

          Section 10. Adjournments. A quorum of the directors may adjourn any
meeting of the Board of Directors to meet again at a stated day and hour. In the
absence of a quorum a majority of the directors present may adjourn from time to
time to meet again at a stated day and hour prior to the time fixed for the next
regular meeting of the Board of Directors. Notice of the time and place of an
adjourned meeting need not be given to any director if the time and place is
fixed at the meeting adjourned.

          Section 11. Compensation. Directors shall be entitled to such
compensation for their services as directors as from time to time may be fixed
by the Board of Directors. No director who receives compensation as a director
shall be barred from serving the Corporation in any other capacity or from
receiving compensation and reimbursement of reasonable expenses for any or all
such other services.

          Section 12. Action by Consent. Any action required or permitted to be
taken at any meeting of the Board of Directors may be taken without a meeting
and without prior notice if a consent to such action in writing or by electronic
transmission is given by each director and is filed with the minutes of the
proceedings of the Board of Directors.

          Section 13. Meetings by Telephone or Similar Communications. The Board
of Directors may participate in meetings by means of conference telephone or
similar communications equipment, whereby all directors participating in the
meeting can hear each other at the same time, and participation in any such
meeting shall constitute presence in person at such meeting. A written record
shall be made of all actions taken at any meeting conducted by a means of a
conference telephone or similar communications equipment.

          Section 14. Transactions with Interested Persons. (a) Notwithstanding
anything to the contrary contained in these Bylaws, in addition to any
affirmative vote required either by law, the Partnership Agreement, the charter
of the Corporation or these Bylaws, any Transaction involving the Corporation or
any of its subsidiaries or the Operating Partnership shall require the
affirmative vote of a majority of the directors (“Disinterested Members”) on the
Board of Directors of the Corporation who are not employees, officers,
directors, Affiliates or Associates of the Interested Person who or which is a
party to the Transaction.

          (b) As used in this Section 14:

     (i) “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.

     (ii) A Person shall “Beneficially Own” and be the “Beneficial Owner” of any
Shares or Units:

     (A) which such Person or any of its Affiliates or Associates or Associates
beneficially owns, directly or indirectly, within the meaning of Rule 13d-3
under the Exchange Act; or

11



--------------------------------------------------------------------------------



 



     (B) which such Person or any of its Affiliates or Associates has (I) the
right to acquire (whether such right is exercisable immediately or only after
the passage of time), pursuant to any agreement, arrangement or understanding or
upon the exercise of conversion rights, exchange rights, warrants or options, or
otherwise, or (II) the right to vote pursuant to any agreement, arrangement or
understanding (but neither such Person nor any such Affiliate or Associate shall
be deemed to be the Beneficial Owner of any Shares of Units solely by reason of
a revocable proxy granted for a particular meeting of stockholders, pursuant to
a public solicitation of proxies for such meeting, and with respect to which
Shares or Units neither such Person not any such Affiliate or Associate is
otherwise deemed the Beneficial Owner); or

     (C) which are beneficially owned, directly or indirectly, within the
meaning of the Rule 13d-3 under Exchange Act, by any other Person with which
such Person or any of its Affiliates or Associates has any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting
(other than solely by reason of a revocable proxy as described in subparagraph
(B) above) or disposing of any Shares or Units.

     (iii) “Interested Person” shall mean any Person who or which is the
Beneficial Owner, directly or indirectly, of 5% or more the outstanding Shares
or the outstanding Units or who or which is an Affiliate or Associate of the
Trust, the Corporation or either of the Partnerships. For the purposes of
determining whether a Person is an Interested Person, the number of Shares or
Units deemed to be outstanding shall include Shares or Units deemed owned
through application of paragraphs (A), (B) and (C) of paragraph (ii) above but
shall not include any other unissued Shares or Units which may be issuable
pursuant to any agreement, arrangement or understanding, or upon exercise of
conversion rights, warrants or options, or otherwise.

     (iv) “Operating Partnership” shall mean SLC Operating Limited Partnership,
a Delaware limited partnership.

     (v) “Partnership Agreement” shall mean the Limited Partnership Agreement of
the Operating Partnership, as amended from time to time.

     (vi) “Partnerships” shall mean the Operating Partnership and SLT Realty
Limited Partnership, a Delaware limited partnership.

     (vii) “Person” shall mean any individual, limited partnership, general
partnership, corporation, limited liability company or any other firm or entity.

     (viii) “Shares” shall mean the shares of common stock, par value $.01 per
share, of the Corporation that are attached to and traded with the Class B
Shares of Beneficial Interest of the Trust pursuant to the Amended and Restated
Intercompany Agreement, dated as of January 6, 1999, between the Corporation and
the Trust, as amended from time to time.

12



--------------------------------------------------------------------------------



 



     (ix) “Transaction” shall mean any contract, sale, lease, exchange,
mortgage, transfer or disposition to or with, or any other transaction with, any
Interested Person, including, without limitation, any election with respect to
the method of payment for an exchange of Units for Shares or any action to be
taken by the Corporation, the Trust or the Partnerships with respect to the
senior debt of SLT Realty Limited Partnership.

     (x) “Trust” shall mean Starwood Hotels & Resorts, a Maryland real estate
investment trust.

     (xi) “Units” shall have the meaning set forth in the Partnership Agreement.

          (c) A majority of the Disinterested Members shall have the power and
duty to determine, on the basis of information known to them after reasonable
inquiry, all facts necessary to determine compliance with this Section 14,
including, without limitation, (i) whether a Person is an Interested Person,
(ii) the number of Shares or Units that any Person Beneficially Owns, and (iii)
whether a Person is an Affiliate or Associate of another. A majority of the
Disinterested Members shall have the right to demand that any Person who is
reasonably believed to be an Interested Person (or who holds of record Shares or
Units that any Interested Person Beneficially Owns) supply the Corporation with
complete information as to (i) the record owner(s) of all Shares or Units that
such Person who is reasonably believed to be an Interested Person Beneficially
Owns, (ii) the number of, and class or series of, Shares or Units that such
Person who is reasonably believed to be an Interested Person Beneficially Owns
and the number(s) of the certificate(s), if any, evidencing such Shares or Units
and (iii) any other factual matter relating to the applicability or effect of
this Section 14, as may be reasonably requested of such Person, and such Person
shall furnish such information within 10 days after receipt of such demand.

          (d) Nothing contained in this Section 14 shall be construed to relieve
any Interested Person from any fiduciary obligation imposed by law.

          (e) Notwithstanding anything to the contrary contained in these
Bylaws, this Section 14 may be amended or repealed only by a majority of
directors on the Board of Directors of the Corporation who are not employees,
officers, Affiliates or Associates of the Trust, the Corporation, the
Partnerships or any Interested Person.

          Section 15. Waiver of Notice. The transactions of any meeting of the
directors, however called and noticed or wherever held, shall be as valid as
though had at a meeting duly held after regular call and notice if a quorum is
present and if either before or after the meeting each of the directors not
present signs a written waiver of notice or a consent to the holding of such
meeting or an approval of the minutes thereof. All such waivers, consents, or
approvals shall be lodged with the Corporation records or made a part of the
minutes of the meeting.

          Section 16. Independent Directors. Notwithstanding anything to the
contrary contained in these Bylaws, not less than a majority of the Board of
Directors of the Corporation shall be composed of “independent” directors. A
director is independent if he or she satisfies the independence standards set
forth in the applicable rules and regulations of the Securities and

13



--------------------------------------------------------------------------------



 



Exchange Commission and The New York Stock Exchange, Inc. and is not an employee
of Starwood Capital Group, L.L.C.

ARTICLE IV

COMMITTEES

          Section 1. Executive Committee. (a) The Board of Directors may appoint
two or more directors to constitute an Executive Committee. One of such
directors shall be designated as Chairman of the Executive Committee. The
Executive Committee shall have and may exercise all of the rights, powers and
authority of the Board of Directors, except as expressly limited by the Maryland
General Corporation Law as amended from time to time.

          (b) The Executive Committee shall fix its own rules of procedure and
shall meet at such times and at such place or places as it may determine. The
Chairman of the Executive Committee or, in the absence of a Chairman, a member
of the Executive Committee chosen by a majority of the members present, shall
preside at meetings of the Executive Committee, and another member thereof or
such other person chosen by the Executive Committee shall act as secretary. A
majority of the Executive Committee shall constitute a quorum for the
transaction of business, and the affirmative vote of a majority of the members
present at a meeting shall be required for any action of the Executive
Committee.

          Section 2. Other Committees. The Board of Directors may appoint such
other committees as it shall deem advisable and with such authority as the Board
of Directors shall from time to time determine.

          Section 3. Other Provisions Regarding Committees. (a) The Board of
Directors shall have the power at any time to fill vacancies in, change the
membership of, or discharge any committee.

          (b) Members of any committee shall be entitled to such compensation
for their services as from time to time may be fixed by the Board of Directors.
No committee member who receives compensation as a member of any one or more
committees shall be barred from serving the Corporation in any other capacity or
from receiving compensation and reimbursement of reasonable expenses for any or
all such other services.

          (c) Unless prohibited by law, the provisions of Section 12, 13 and 15
of Article III shall apply to all committees.

14



--------------------------------------------------------------------------------



 



ARTICLE V

OFFICERS

          Section 1. Positions. The officers of the Corporation shall be elected
by the Board of Directors and shall consist of a Chief Executive Officer, a
President, one or more Vice Presidents, a Secretary and a Treasurer. The Board
of Directors also may elect one or more Assistant Secretaries and Assistant
Treasurers and such other officers and agents at the Board from time to time
deems necessary or appropriate. The Board of Directors may delegate to the Chief
Executive Officer of the Corporation the authority to appoint any officer or
agent of the Corporation and to fill a vacancy other than the President,
Secretary or Treasurer, and may delegate to any other officer of the Corporation
the authority to appoint any officer or agent of the Corporation having a lower
rank than the officer making such appointment. The election or appointment of
any officer of the Corporation in itself shall not create contract rights for
any such officer. All officers of the Corporation shall exercise such powers and
perform such duties as from time to time shall be determined by the Board of
Directors. Any two or more offices may be held by the same person except the
offices of President and Vice President, President and Secretary, or President
and Assistant Secretary.

          Section 2. Term of Office; Removal. Each officer of the Corporation
shall hold office at the pleasure of the Board of Directors and any officer may
be removed, with or without cause, at any time by the affirmative vote of a
majority of the directors then in office, provided that any officer appointed by
another officer pursuant to authority delegated to such appointing officer by
the Board of Directors may be removed, with or without cause, at any time
whenever the appointing officer in his or her absolute discretion shall consider
that the best interests of the Corporation shall be served by such removal.
Vacancies (however caused) in any office may be filled for the unexpired portion
of the term by the Board of Directors (or by the appointing officer in the case
of a vacancy occurring in an office to which the appointing officer has been
delegated the authority to make appointments).

          Section 3. Compensation. The salaries of all officers of the
Corporation shall be fixed from time to time by the Board of Directors, and no
officer shall be prevented from receiving a salary by reason of the fact that
such officer also receives from the Corporation compensation in any other
capacity.

          Section 4. Chief Executive Officer. Subject to the direction of the
Board of Directors, the Chief Executive Officer shall have general charge of the
business, affairs and property of the Corporation and general supervision over
its other officers and agents. In general, the Chief Executive Officer shall
perform all duties incident to the office of chief executive officer of a
corporation and shall see that all orders and resolutions of the Board of
Directors are carried into effect. The Chief Executive Officer shall have the
power and authority to execute all written instruments, of every nature, on
behalf of the Corporation. In the absence of the Chairman of the Board, the
Chief Executive Officer shall preside at all meetings of the Board of Directors
and of the stockholders.

15



--------------------------------------------------------------------------------



 



          Section 5. President. In the absence of a Chief Executive Officer, the
President shall in general supervise and control all of the business and affairs
of the Corporation. The President shall have such duties and responsibilities
for the supervision of the business and affairs of the Corporation as may be
delegated to the President by the Board of Directors or the Chief Executive
Officer. He or she may execute written instruments, of every nature, except in
cases where the execution thereof shall be expressly delegated by the Board of
Directors or by these Bylaws to some other officer or agent of the Corporation
or shall be required by law to be otherwise executed; and in general shall
perform all duties incident to the office of president and such other duties as
may be prescribed by the Board of Directors from time to time.

          Section 6. Vice Presidents. In the absence or disability of the
President, the Vice President (or in the event there is more than one, the Vice
Presidents in order of their rank as fixed by the Board of Directors or, if not
ranked, the Vice-President designated by the Board of Directors), shall perform
the duties and exercise the powers of the President. The Vice Presidents shall
have the power and authority to execute on behalf of the Corporation all written
instruments of every nature. A Vice President also generally shall assist the
Chief Executive Officer and the President and shall perform such other duties
and have such other powers as from time to time may be prescribed by the Board
of Directors.

          Section 7. Secretary. The Secretary shall perform such duties as from
time to time may be prescribed by the Board of Directors, the Chairman of the
Board, the Chief Executive Officer or the President. The Secretary shall have
custody of the seal of the Corporation, shall have authority (as shall any
Assistant Secretary) to affix the same to any instrument requiring it, and to
attest the seal by his or her signature. The Board of Directors may give general
authority to officers other than the Secretary or any Assistant Secretary to
affix the seal of the Corporation and to attest the affixing thereof by his or
her signature.

          Section 8. Assistant Secretary. The Assistant Secretary, if any (or in
the event there is more than one, the Assistant Secretaries in the order
designated or, in the absence of any designation, the order of their election or
appointment), in the absence or disability of the Secretary, shall perform the
duties and exercise the powers of the Secretary. An Assistant Secretary shall
perform such other duties and have such other powers as from time to time may be
prescribed by the Board of Directors.

          Section 9. Treasurer. The Treasurer shall have the custody of the
corporate funds, securities, other similar valuable effects, and evidences of
indebtedness, shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Corporation and shall deposit all moneys
and other valuable effects in the name and to the credit of the Corporation. The
Treasurer shall disburse the funds of the Corporation in such manner as may be
ordered by the Board of Directors from time to time and shall render to the
Chairman of the Board, the Chief Executive Officer, the President and the Board
of Directors, at regular meetings of the Board or whenever any of them may so
require, an account of all transactions and of the financial condition of the
Corporation.

          Section 10. Assistant Treasurer. The Assistant Treasurer, if any (or
in the event there is more than one, the Assistant Treasurers in the order
designated or, in the absence of any designation, in the order of their election
or appointment), in the absence or disability of

16



--------------------------------------------------------------------------------



 



the Treasurer, shall perform the duties and exercise the powers of the
Treasurer. An Assistant Treasurer shall perform such other duties and have such
other powers as form time to time may be prescribed by the Board of Directors.

ARTICLE VI

NOTICES

          Except as otherwise specifically provided in these Bylaws, any notice
required or permitted to be given to any director, officer, stockholder or
committee member shall be given in any manner permitted by law at the address as
it appears in the records of the Corporation.

ARTICLE VII

GENERAL PROVISIONS

          Section 1. Representation of Shares of Other Corporations. The
President or any Vice President and the Secretary or Assistant Secretary of the
Corporation shall have full power and authority to attend, act and vote at any
meeting of security holders of other corporations in which the Corporation may
hold securities, and at any such meeting shall possess and may exercise any and
all rights and powers incident to the ownership of such securities which the
Corporation possesses and has the power to exercise.

          Section 2. Dividends. Subject to the Maryland General Corporation Law,
dividends upon the outstanding stock of the Corporation or other distributions
may be authorized by the Board of Directors at any annual, regular or special
meeting and may be paid in cash, in property or in shares of the Corporation’s
stock. Stockholders shall have no right to any dividend or distribution unless
and until authorized by the Board of Directors and declared by the Corporation.

          Section 3. Registered Stockholders. Except as otherwise provided by
law, the Corporation shall be entitled to recognize the exclusive right of a
person who is registered on its books as the owner of shares of its stock to
receive dividends or other distributions (to the extent otherwise distributable
or distributed) and to vote (in the case of voting stock) as such owner. The
Corporation shall not be bound to recognize any equitable or legal claim to or
interest in such shares on the part of any other person. The Corporation (or its
transfer agent) shall not be required to send notices or dividends to a name or
address other than the name or address of the stockholders appearing on the
stock ledger maintained by the Corporation (or by the transfer agent or
registrar, if any), unless any such stockholder shall have notified the
Corporation (or the transfer agent or registrar, if any), in writing, of another
name or address at least ten (10) days prior to the mailing of such notice or
dividend. Nothing in these Bylaws shall be deemed to preclude the Corporation
from inquiring as to the actual ownership of any shares of its stock, nor impose
upon the Corporation or its transfer agent a duty, nor limit their rights to
inquire into adverse claims.

17



--------------------------------------------------------------------------------



 



          Section 4. Lost, Stolen or Destroyed Certificate. The Board of
Directors may direct a new certificate to be issued in place of any certificate
theretofore issued by the Corporation which is claimed to have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate to be lost, stolen or destroyed. When authorizing such
issue of a new certificate, the Board of Directors, in its discretion, may
require as a condition precedent to issuance that the owner of such lost, stolen
or destroyed certificate, or his or her legal representative, advertise the same
in such manner as the Board of Directors shall require and to deliver to the
Corporation a bond in such sum, or other security in such form, as the Board of
Directors may direct, as indemnity against any claim that may be made against
the Corporation with respect to the certificate claimed to have been lost,
stolen or destroyed.

          Section 5. Reserves. The Board of Directors, in its sole discretion,
may fix a sum which may be set aside or reserved over and above the paid-in
capital of the Corporation as a reserve for any proper purpose, and from time to
time may increase, diminish or vary such reserves.

          Section 6. Fiscal Year. The fiscal year of the Corporation shall be as
determined from time to time by the Board of Directors.

          Section 7. Seal. The corporate seal shall have inscribed thereon the
name of the Corporation, the year of its incorporation and the words “Corporate
Seal” and “State of Maryland.”

          Section 8. Exemption from Control Share Acquisition Statute. The
provisions of Sections 3-701 to 3-709 of the Corporations and Associations
Article of the Annotated Code of Maryland shall not apply to any shares of
common stock of the Corporation now or hereafter held of record or beneficially
held by any person whatsoever, it being the intent of this provision that the
Corporation opt out of the aforementioned sections in their entirety and that
all persons and shares of beneficial interest held by such persons be exempted
from such sections to the fullest extent permitted by Maryland law.

ARTICLE VII

AMENDMENTS

          These Bylaws may be amended or repealed or new or additional Bylaws
may be adopted only by the vote or written consent of the directors, and the
stockholders shall not have any power to amend or repeal these Bylaws or to
adopt new or additional Bylaws.

18